USCA4 Appeal: 21-1346         Doc: 1            Filed: 03/31/2021       Pg: 1 of 1


                                                                                        FILED: March 31, 2021

                                       UNITED STATES COURT OF APPEALS
                                           FOR THE FOURTH CIRCUIT

                                                 ___________________

                                                      No. 21-1346
                                                 (1:20-cv-00066-WGY)
                                                 ___________________

        JANE ROE

                     Plaintiff - Appellant

        v.

        UNITED STATES OF AMERICA; JUDICIAL CONFERENCE OF THE UNITED STATES;
        ROSLYNN R. MAUSKOPF, The Hon., in her official capacity as Chair of the Judicial Conference
        Committee on Judicial Resources; ADMINISTRATIVE OFFICE OF THE UNITED STATES
        COURTS; JAMES C. DUFF, in his official capacity as Director of the Administrative Office of the
        United States Courts; SHERYL L. WALTER, in her individual capacity; JOHN DOE(S), c/o Office of
        the General Counsel for the Administrative Office of the United States Courts; UNITED STATES
        COURT OF APPEALS FOR THE FOURTH CIRCUIT; JUDICIAL COUNCIL OF THE FOURTH
        CIRCUIT; ROGER L. GREGORY, The Hon., in his individual capacity and his official capacity a Chief
        Judge of the Fourth Circuit and as Chair of the Judicial Council of the Fourth Circuit; JAMES N.
        ISHIDA, in his individual capacity and his official capacity as Circuit Executive of the Fourth Circuit
        and as Secretary of the Judicial Council of the Fourth Circuit; ANTHONY MARTINEZ, in his
        individual capacity and his official capacity as Federal Public Defender of the Federal Public Defender
        for the Western District of North Carolina

                     Defendants - Appellees


        This case has been opened on appeal.

        Originating Court                            United States District Court for the Western District of
                                                     North Carolina at Asheville
        Originating Case Number                      1:20-cv-00066-WGY
        Date notice of appeal filed in originating   03/29/2021
        court:
        Appellant                                    Jane Roe
        Appellate Case Number                        21-1346
        Case Manager                                 Emily Borneisen
                                                     804-916-2704




                Case 1:20-cv-00066-WGY Document 111 Filed 03/31/21 Page 1 of 1
